COLEMAN, Justice
(concurring specially) .
I agree wholeheartedly with the holding that § 170, Title 48, does not place an unreasonable burden on interstate commerce.
As to the holding that appellant cannot have review of rulings which relate to the amount of damages because appellant did not claim that the verdict was excessive, as required in State v. Dunlap, 279 Ala. 418, 186 So.2d 132, and State v. Graf, 189 So.2d 912,1 I reluctantly concur for the reason that the majority of this court recently have twice so ruled over my dissent and further consideration of this case by the entire court would serve no good purpose as is stated in my special concurrence in Cooper v. Watts, ante p. 236, 191 So.2d 519 decided this day.

. Ante p. 71.